DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (see Electronic Record Correction of 04/16/2021). To be clear, this application is a CIP of 13/991,961.
However, Applicant did not provide the transition statement under 37 CFR 1.55 and 1.78 in the ADS of this application or the parent application 13/991,961 (see MPEP 2159.04). 
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims benefit of PCT/RU11/00279, which has a filing date prior to March 16, 2013. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application (13/991,961), by the examiner, reveals that at least one claim presented or that has ever been presented in the instant application appears to be drawn to an invention having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the earlier-filed application (13/991,961). 
Specifically, instant claims 5-13 lack support in the earlier filed applications because the originally filed disclosure of Application 13/991,961 contains no subject matter directed to the invention as claimed; to be clear, there is no support for the invention concerning a method of making gears of various gear moduli (‘greater than 5 mm’ for claim 5, ‘3 to 4.5 mm’ for claims 6 and 7) from LH or SH steels subject to surface hardening. 
While the disclosure of 13/991,961 is directed to the manufacture of steel parts (broadly disclosed as “having a cylindrical, spherical, or plate shape and of a particular diameter or 
Thus, the effective filing date of at least one claim in the instant application is the filing date of provisional application 62/335,224: 05/12/2016. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 was filed after the mailing date of the Non-Final Office Action on 12/16/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner except where lined through.
In the interest of compact prosecution and the clarity of the record, the ‘International Search Report’ Cite No. 1 in ‘Foreign Patent Documents’ has not been considered because no identifying information or a copy of the document has been provided. Additionally, the “Shepeyakovsky Strengthening of Machine Parts by Through-Surface Hardening With Induction Heating Mashinostroenie” Cite No. 3 in ‘Non-Patent Literature Documents’ has not been considered because a copy of the document has not been provided.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sandner et al. (U.S. 2015/0211621) in view of Kozlovskii et al. “Criteria for evaluating the quality and bases for rational selection of carburized and nitride steels” NPL (attached).
Regarding claim 5, It is noted that the language ‘for continuous bending and contact loads in the range of 400-600 N/mm2 fatigue point and higher short term loads’ is an intended use for the product made by the method as claimed.

Sandner further teaches that the surface of the gear has a hardness from 500-1300 HV which is equivalent to 49-58 HRC (Para. 0020) which overlaps the claimed range of 56 to 65 and additionally teaches that the core of the gear has a hardness of 100-500 HV which is equivalent to approximately 0-49 HRC (Para. 0021) which overlaps the claimed range of 30 to 45 HRC. Notably, Applicant’s lower bound for the core region is 30 HRC which is equivalent to 285 HV which lies squarely within the range disclosed by Sandner.
With regard to the features directed to the gear modulus, Sandner teaches at Paragraph 0063 that the modulus is defined as a quotient of the part circle diameter in mm and the number of teeth. Sandner is particularly directed to gears with modulus selected from a range of 0.3 mm to 3 mm (Paragraph 0062).
Sandner does not teach a gear having a gear modulus greater than 5 mm or the case hardened depths being dependent upon the gear modulus. However, as the person of ordinary skill in the art would understand, the gear modulus describes the size of the gear. As such, the person of ordinary skill in the art would recognize and appreciate that the modulus of the gear (the size) could be readily modified to larger sized gears (see MPEP 2144.IV.A and B which recognizes that changes in size/proportion/shape are prima facie obvious in the absence of persuasive arguments or evidence that the size/proportion/shape is significant). 
Moreover, the person of ordinary skill in the art would understand that a gear having more teeth would require the gear to have teeth of smaller size so that the toothing fits the 
Kozlovskii et al. (hereinafter “Kozlovskii”) teaches that “research shows that hardness distribution through the diffused case often has a significant and decisive effect on gear strength and endurance” (4th para. 1st page). Kozlovskii also identifies that the case hardenability depth is dependent upon the gear module (‘Evaluation of Case Hardenability’ 1st page).
	As such, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to increase the size of the gear (increase gear modulus to greater than 3 mm) and also to select the appropriate hardening depths dependent upon the gear modulus to address the recognized problem of teeth breaking under loading.
Regarding claim 6, It is noted that the language ‘for continuous bending and contact loads in the range of 300-600 N/mm2 fatigue point and higher short term loads’ is an intended use for the product made by the method as claimed.
Sandner teaches an annular sintered component with toothing (Abstract; tooth of gear depicted in Fig. 1 and described as ‘gear’ in Para. 0025) that can be a ‘gear with internal toothing’ (Paragraph 0033). Sandner teaches that the gear is produced from a sintering powder including 0.1 to 0.8 wt% C, 0.1 to 5 wt% Cr, optional elements Mo and Ni, and the remainder iron (recognized as a composition meeting broadest reasonable interpretation of LH or SH ‘steel’; Paragraph 0009) and later subjected to plasma hardening (meeting claimed ‘surface hardening’; Paragraph 0045).
Sandner further teaches that the surface of the gear has a hardness from 500-1300 HV which is equivalent to 49-58 HRC (Para. 0020) which overlaps the claimed range of 56 to 61 and additionally teaches that the core of the gear has a hardness of 100-500 HV which is 
With regard to the features directed to the gear modulus, Sandner teaches at Paragraph 0063 that the modulus is defined as a quotient of the part circle diameter in mm and the number of teeth. Sandner is particularly directed to gears with modulus selected from a range of 0.3 mm to 3 mm (Paragraph 0062).
Sandner does not expressly teach the case hardened depths dependent upon the gear modulus. 
Moreover, the person of ordinary skill in the art would understand that a gear having more teeth would require the gear to have teeth of smaller size so that the toothing fits the diameter of the gear. The same person of skill in the art would also understand that smaller sized teeth are at increased risk of failure (breakage or excessive wear) so that they would need to be hardened for improved wear resistance (as taught by Sandner at Para. 0045 who teaches that the sintered component is hardened to improve its wear resistance). Notably, Sandner discusses the art recognized problem of ‘teeth breaking under loading’ at Paragraph 0007.
Kozlovskii teaches that “research shows that hardness distribution through the diffused case often has a significant and decisive effect on gear strength and endurance” (4th para. 1st page). Kozlovskii also identifies that the case hardenability depth is dependent upon the gear module (‘Evaluation of Case Hardenability’ 1st page).
	As such, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to increase the size of the gear (increase gear modulus to greater than 3 mm) and also to select the appropriate hardening depths dependent upon the gear modulus to address the recognized problem of teeth breaking under loading.
Regarding claim 7, It is noted that the language ‘for continuous bending and contact loads in the range of 300 N/mm2 fatigue point and higher short term loads’ is an intended use for the product made by the method as claimed.
Sandner teaches an annular sintered component with toothing (Abstract; tooth of gear depicted in Fig. 1 and described as ‘gear’ in Para. 0025) that can be a ‘gear with internal toothing’ (Paragraph 0033). Sandner teaches that the gear is produced from a sintering powder including 0.1 to 0.8 wt% C, 0.1 to 5 wt% Cr, optional elements Mo and Ni, and the remainder iron (recognized as a composition meeting broadest reasonable interpretation of LH or SH ‘steel’; Paragraph 0009) and later subjected to plasma hardening (meeting claimed ‘surface hardening’; Paragraph 0045).
Sandner further teaches that the surface of the gear has a hardness from 500-1300 HV which is equivalent to 49-58 HRC (Para. 0020) which overlaps the claimed range of 50 to 61 and additionally teaches that the core of the gear has a hardness of 100-500 HV which is equivalent to approximately 0-49 HRC (Para. 0021) which overlaps the claimed range of 30 to 45 HRC. Notably, Applicant’s lower bound for the core region is 30 HRC which is equivalent to 285 HV which lies squarely within the range disclosed by Sandner.
With regard to the features directed to the gear modulus, Sandner teaches at Paragraph 0063 that the modulus is defined as a quotient of the part circle diameter in mm and the number of teeth. Sandner is particularly directed to gears with modulus selected from a range of 0.3 mm to 3 mm (Paragraph 0062).
Sandner does not expressly teach the case hardened depths dependent upon the gear modulus. 
Moreover, the person of ordinary skill in the art would understand that a gear having more teeth would require the gear to have teeth of smaller size so that the toothing fits the diameter of the gear. The same person of skill in the art would also understand that smaller sized teeth are at increased risk of failure (breakage or excessive wear) so that they would need 
Kozlovskii teaches that “research shows that hardness distribution through the diffused case often has a significant and decisive effect on gear strength and endurance” (4th para. 1st page). Kozlovskii also identifies that the case hardenability depth is dependent upon the gear module (‘Evaluation of Case Hardenability’ 1st page).
As such, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to increase the size of the gear (increase gear modulus to greater than 3 mm) and also to select the appropriate hardening depths dependent upon the gear modulus to address the recognized problem of teeth breaking under loading.
Regarding claims 11-13, Sandner and Kozlovskii teach the method as applied to claims 5-7 above and Sandner further teaches that the hardened layer is a continuous connecting layer (Paragraph 0064).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sandner and Kozlovskii as applied to claims 5-7 above, and further in view of Bond’s “Cryogenic Treatment of Gears” NPL (attached).
Regarding claims 8-10, Sandner and Kozlovskii teach the methods as applied to claim 5-7 above but fail to teach that the steel with a carbon content above 0.6% are subjected to deep-freeze treatment at temperatures not higher than -60°C.
Bond teaches that the cryogenic processing of tool steel is known to improve wear characteristics (1st Page, 2nd paragraph). Bond further describes that the cryogenic treatment process subjects the material to temperatures at -300°F (3rd Page lines 1-4). -300°F = -184.4°C which is not higher than -60°C. Bond continues on to teach that the advantages of wear resistance, durability, and increased life gears, engines, transmissions, and disc brakes (Bottom of 5th page to entire 6th page).
.
Response to Arguments
Applicant's arguments filed 04/16/2021 have been fully considered but they are not persuasive.
First, Examiner thanks Applicant for the clarity of the explanation regarding the CIP status and confirms in view of the corrected record that the instant application is treated as a CIP; however, it does appear that there is a small typo in the remarks and that the parent application is 13/991,961. Additionally, it is noted that the effective filing date, even in view of the CIP status, is 05/12/2016 (the filing date of the provisional). Further explanation is provided above.
As to Applicant’s comments regarding the January 13, 2020 Office Action, it is respectfully noted that there was a change in the Examiner of record and the Office Action of 12/16/2020 explained (at Item 21) that Kuznetsov (the PGPUB of 13/991,961) was not applied as prior art (and so the office action mailed 12/16/2020 was a second Non-Final rejection). Examiner respectfully maintains for the reasons provided in the priority section above, that the parent application 13/991,961 (the Kuznetsov reference) does not teach making a gear with specific case hardened depths throughout the gear teeth that are dependent upon the gear modulus as currently claimed in the instant application (15/592,501).
With regard to Applicant’s argument that ‘for continuous bending and contact loads in the range of 400-600 N/mm2 fatigue point and higher short term loads’ is not intended use but rather suitability (1st paragraph of Page 2 of Remarks), Examiner respectfully disagrees and notes that the language does not specify a particular step or processing. The claim limitation nd paragraph of Page 2 of Remarks) but does have limited patentable weight because it is an intended use for the product made by the method as claimed.
In response to Applicant’s argument that there is a dramatic difference in methodology between the applied prior art and Applicant’s invention, Examiner respectfully disagrees and maintains that the prior art teaches the invention as currently claimed. Further, Applicant’s argument does not support the assertion by pointing to any particular claim language. Moreover, there is no evidence of record to establish that Sandner’s plasma hardening would not meet the broadest reasonable interpretation of ‘through surface hardening’.
With regard to Applicant’s argument that neither Sandner or Kozlovskii teach the relationship between D critical and the gear modulus, Examiner respectfully notes that the rejection did not assert that there was an express disclosure of these features but rather that these features would be obvious to the person of ordinary skill before the effective filing date of the claimed invention as explained at Page 7 of the Non-Final mailed 12/16/2020. Additionally, there is no evidence currently of record that establishes criticality or unexpected results.
Conclusion
As noted previously (see the Non-Final Rejection mailed 12/16/2020), the prior art made of record and not relied upon is considered pertinent to applicant's disclosure: RU 2158320 (LH steel for hardening of critical heavily loaded machine parts), SU 1392115 (Method of hardening gear wheels and pinions), U.S. 2,266,565 (Heat treatment of steel for a gear), U.S. 4,173,501 (Carburized and quenched gear that is induction hardened to a multiple depths), U.S. 7,566,373 (Rolling member with quench hardened layer; Figures 26 A and B), U.S. 2005/0103777 (Gear part with quench hardened layer around the teeth surface with controlled carbon content and module value; Abstract and Figures 4A-E), U.S. 5,390,414 (Gear making process), and “The Module of a Gear” NPL.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731